            Case 1:18-cv-10398-KPF Document 2 Filed 11/08/18 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YARA MAALAININE,
                                                      COMPLAINT
                     Plaintiff,

                           vs.                        Case No. 1:18-cv-10398

 GREENSLATE, LLC; JOHN FINN
 ASSOCIATES LLC; and JOHN FINN                        JURY TRIAL DEMAND
 SOFTWARE

                     Defendants.

                                   PRELIMINARY STATEMENT

       Plaintiff Yara Maalainine, former Director of Information Technology for Defendants,

brings this action for breaches of Plaintiff’s employment agreement, equity agreement and profit-

sharing agreement. Defendants breaches are particularly egregious given the fact that the

agreements are memorialized in writing, Plaintiff took a pay cut as consideration for an award of

equity and profit sharing, and Defendants paid out other individuals who were part of the same

equity and profit-sharing agreements.

       Plaintiff Yara Maalainine, by his attorneys, The Law Office of Christopher Q. Davis,

PLLC, alleges upon knowledge as to himself and information and belief as to all other matters,

the following:

                                     NATURE OF ACTION

       1.        Plaintiff Yara Maalainine (“Plaintiff” or “Mr. Maalainine”) seeks compensatory

and punitive damages against Defendants Greenslate LLC (“Greenslate”), John Finn Associates

(“JFA”) and John Finn Software (“JFS”) (Greenslate, JFA and JFS are referred to herein as the

“Companies”) arising out of Defendants’ breach(es) of contract(s) and/or enforceable promises

to pay Plaintiff 5% profit sharing in the Companies and award Plaintiff a 5% equity stake in the


                                                 1	
            Case 1:18-cv-10398-KPF Document 2 Filed 11/08/18 Page 2 of 15
	
	

Companies (which was 2.5% percent vested at the time Plaintiff left his employe), and

Defendants’ willful refusal to pay Plaintiff his earned and non-discretionary retention bonus for

work performed as an employee on behalf of the Defendants.

       2.       Plaintiff now brings suit for monetary damages, declaratory relief, interest,

attorneys’ fees, and costs for Defendants’ breaches of contract and, in the alternative, quasi-

contract claims including unjust enrichment, and quantum meruit. Plaintiff also brings a claim

for his unpaid retention bonus under the New York Labor Law (“NYLL”). Plaintiff also seeks

equitable remedies and injunctive relief.

                                 JURISDICTION AND VENUE

       3.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 (diversity

jurisdiction) because there is complete diversity between the Plaintiff (a resident of New Jersey)

and Defendants (residents of New York and/or Delaware) and because the amount in controversy

exceeds $75,000.

       4.       Since the unlawful conduct complained of herein occurred within the Southern

District of New York, venue is proper within this district pursuant to 28 U.S.C. § 1391(b) and

(c).

       5.       This court has personal jurisdiction over the Defendants because they each

conduct business within New York and committed the acts set forth herein within New York.

                                             PARTIES

       6.       Plaintiff presently resides in Jersey City, New Jersey. At all times during his

employment with Defendants, Plaintiff’s office, which he regularly worked out of, was located at

150 West 30th Street, New York.




	                                                 2	
                   Case 1:18-cv-10398-KPF Document 2 Filed 11/08/18 Page 3 of 15
	
	

              7.             At all times that he worked for Defendants, his dedicated office was located in the

Defendants’ headquarters at 150 West 30th Street, New York, New York.

              8.             At all relevant times mentioned herein, Defendant Greenslate is a corporation

incorporated under the laws of Delaware with its principal place of business in New York, New

York.1

              9.             At all relevant times mentioned herein, Defendant John Finn Associates (“JFA”)

is a corporation incorporated under the laws of New York with its principal place of business in

New York, New York.

              10.            At all relevant times mentioned herein, Defendant John Finn Software (“JFS”) is

a corporation incorporated under the law of New York York with its principal place of business

in New York, New York.

              11.            Greenslate, JFA and JFS are all owned and operated by John Finn.

              12.            JFA is responsible for all the accounting services that Greenslate provides for the

entertainment industry. As such, and profits derived from the accounting services offered by

Greenslate flow through JFA.

              13.            JFS is a holding company which owns the software and other intellectual property

used by Greenslate.

              14.            The profits for Greenslate are shared by and run through either JFA, JFS or both.

              15.            At all times during Plaintiff’s employment, JFA, JFS and Greenslate maintained a

core of unified operational activities as an organized business system directed to the

accomplishment of a common business purpose.


																																																													
1
         Greenslate LLC previously did business under the name “Indiepay LLC.” In or about the spring of 2017,
Indiepay LLC was rebranded as Greenslate LLC. Any reference to Greenslate LLC herein specifically refers to and
includes any prior time periods when the company was called Indiepay LLC.


	                                                               3	
            Case 1:18-cv-10398-KPF Document 2 Filed 11/08/18 Page 4 of 15
	
	

       16.      Further, the Companies were operationally and financially interdependent, and

entered into agreements with one another regarding the flow of profits between the Companies,

management of jointly employed personnel, payment of debts, extension of credit, and tax and

legal matters jointly impacting the Companies.

       17.      The Companies maintained a common operational purpose notwithstanding the

formation of multiple limited liability companies under John Finn’s direction and control and

intended to remain operationally interdependent as a matter of business purpose and pursuant to

the intended design of the founding principal – John Finn.

                                  FACTUAL ALLEGATIONS

Plaintiff’s Offer and Acceptance of Employment

       18.      On or about April 20, 2008 Mr. Maalainine accepted an offer of employment with

Defendants to be System and Network Admin for Greenslate, which at the time was called

Indiepay.

       19.      In or about 2009, Plaintiff was promoted to Director of Information Technology.

       20.      Greenslate is, and at all times was, a production payroll company that uses

technology to streamline the accounting and payroll processes in the entertainment industry.

       21.      In 2016 Greenslate serviced approximately 17% of all American films with

budgets between $1 and $15 million, including both Academy Award Best Picture and

Documentary winners, Moonlight and O.J.: Made in America.

       22.      In his role as Director of Information Technology, Mr. Maalainine was

responsible for, among other things, (i) managing, implementing and maintaining the IT

department infrastructure; (ii) participating in technical research and development to enable

continuing innovation within the IT infrastructure; (iii) assisting in technical strategy, research &




	                                                 4	
                   Case 1:18-cv-10398-KPF Document 2 Filed 11/08/18 Page 5 of 15
	
	

development within the IT department life-cycle, technical analysis and design; and (iv)

supporting operations staff in executing, testing and rolling-out the solutions.

              23.            Plaintiff performed diligently in this role from his start date in April 2008 through

his departure from Greenslate in October 2018.

Plaintiff Agrees to a Salary Reduction in Exchange for 5% Equity in Greenslate, JFS and
JFA.

              24.            In or about April 2012, the Companies were struggling financially.

              25.            As such, John Finn the Founder and Chief Executive Officer (“CEO”) of the

Companies, asked Mr. Maalainine and four (4) other high-ranking employees2 to take a pay cut

in exchange for up to 5% equity in the Companies and 5% profit sharing in the Companies.

              26.            During the discussions about equity in exchange for a pay cut, John Finn

explained to Plaintiff that, in exchange for accepting a pay cut, and with the intent to ensure his

continued retention despite having to take a pay cut, Plaintiff (as well as the other four

individuals), as consideration for agreeing to a reduced salary and bonus for as long as deemed

necessary, would receive a 5 percent (5%) equity ownership in the Companies as well as 5

percent (5%) of the net profit of the Companies.

              27.            After a prolonged discussion regarding the offer of equity and profit sharing in

exchange for salary reductions, the parties came to a final agreement as to the terms of the offer,

which Plaintiff than accepted in a signed writing maintained by Mr. Finn.

              28.            In fact, on April 2, 2013, John Finn emailed Mr. Maalainine stating, in sum and

substance, “my attorney stevens kasselman will be in this week to draft up a document to

confirm our understandings going forward.”

																																																													
2
         The salary reduction in exchange for equity was presented to: (1) Plaintiff, (2) David Reynolds, the Chief
Financial Officer (“CFO”), (3) Mike Leiba, the Chief Operating Officer (“COO”), (4) Celeste Jackson, the Senior
VP of Client and Industry Relations, and (5) Steve Boyle, Accounting Manager.


	                                                               5	
                   Case 1:18-cv-10398-KPF Document 2 Filed 11/08/18 Page 6 of 15
	
	

              29.            In or about May 2012 Plaintiff was presented with a contract regarding the agreed

to terms – specifically his salary reduction in exchange for a award of 5% equity in the

Companies that would vest over a period of time.

              30.              Plaintiff recalls signing the contract, which entitled him to 5% equity in the

Companies.3

              31.            Plaintiff was not provided with a copy of the contract to maintain for his own

records.

              32.            Plaintiff performed under the contract by accepting the salary reduction, which

was actually reduced for a period of time by approximately twenty percent (20%).

              33.            The following year, the Companies financial situation had improved and

Plaintiff’s salary was restored.

              34.            The equity agreement between the parties included a vesting schedule whereby

Plaintiff, by agreeing to the salary reduction and actually having his salary reduced for as long as

necessary, would be awarded 5% equity in the Companies, which would become fifty percent

(50%) vested by January 1, 2018.

              35.            As such, on January 1, 2018, Plaintiff became contractually entitled to 2.5%

equity in the Companies.

              36.            To date, Defendants have refused to honor Plaintiff’s equity arrangement.

              37.            In fact, on or about 2014, when Plaintiff’s employment contract came up for

renewal, he inquired about including his equity arrangement as a term within his employment


																																																													
3
         When presented with the offer of equity in exchange for a salary reduction, Celeste Jackson turned it down
and continued to be paid at her base salary rate; Steve Boyle accepted the salary reduction and equity offer, but was
terminated for cause and forfeited any entitlement to equity; David Reynolds accepted the salary reduction and
equity offer, and when he left the Company, upon information and belief, he was paid out the equity amounts which
had been offered and had vested; and Mike Leiba accepted the salary reduction and equity offer, and upon
information and belief, he still retains his 5% equity interest, which to date would be 2.5% vested.


	                                                               6	
            Case 1:18-cv-10398-KPF Document 2 Filed 11/08/18 Page 7 of 15
	
	

contract.

       38.      At that time John Finn informed Plaintiff that he did not intend to honor the

equity agreement.

       39.      However, Plaintiff had already performed under the equity contract by accepting

the 20% salary reduction and as such is, and was at all times, entitled to the 5% equity award in

exchange for the salary reduction, which Plaintiff took.

       40.      Mr. Finn gave no reason for breaching the agreement to provide Plaintiff with 5%

equity, except to say, in sum and substance, that “no one was getting it” anymore.

       41.      However, Plaintiff has since learned that this was not true. At least two other

people have been awarded their equity amounts, as offered in oral and written agreements.

       42.      First, David Reynolds was terminated, at which time, pursuant to the contract, his

equity became fully vested.

       43.      Second, upon information and belief, Mike Leiba was awarded his full 5% equity

in the Companies.

       44.      Upon information and belief, Plaintiff’s 5% equity in the Companies is valued at

approximately $4,000,000 to $6,000,000.

Defendants Failed to Pay Plaintiff his Earned Profit Sharing for 2014 to 2017 and
Underpaid Plaintiff’s Earned Profit Sharing for 2012 and 2013.

       45.      As mentioned above, as part of the contract that contained the equity award,

Defendants also offered, and Plaintiff accepted, 25% profit sharing, to be equally divided

amongst the 5 individuals offered equity in exchange for reductions in their salary – Plaintiff,

David Reynolds, Mike Leiba, Celeste Jackson, and Steve Boyle.

       46.      Specifically, in or about October 2012, John Finn informed Plaintiff via email that

he was “fine tuning” a new operating agreement, and “setting up a new entity” where the 5



	                                                7	
          Case 1:18-cv-10398-KPF Document 2 Filed 11/08/18 Page 8 of 15
	
	

individuals offered equity would also become members of a new LLC and receive “25% of the

net profits of the operating companies (JFA, IP (et al), JFS).”

       47.     In the same email, dated October 15, 2012, Mr. Finn stated that he expected the

“paperwork to be completed by year end.”

       48.     Upon information and belief, the contract that set forth Plaintiff’s (and the other

individuals) entitlement to the 25% net profits of the operating companies was in fact completed

at or around year end of 2012.

       49.     The 25% profit sharing was split evenly amongst the Plaintiff, Mike Leiba,

Celeste Jackson, Steve Boyle, and David Reynolds, with each to receive 5%.

       50.     According to the same October 15, 2012 email, Mr. Finn stated that “things are

looking good for this q[uar]t[e]r and into the 1st quarter” and that it was “reasonable to expect a

5% payout in January based upon the actuals.”

       51.     The profit-sharing agreement was in addition to the equity agreement and was set

forth in writing in the same contract that detailed the equity agreement.

       52.     As such, Plaintiff was entitled to 5% of the net profits for the operating companies

– Greenslate, JFA and JFS – from 2012 until he resigned in October 2018.

       53.     Upon information and belief, in 2012 and 2013, Plaintiff was not paid out the full

5% profit sharing that he was contractually entitled to.

       54.     Specifically, in 2012 Plaintiff was paid out about $12,000 in profit sharing.

       55.     Upon information and belief, this did not equal the 5% profit sharing he was

entitled to for 2012.

       56.     Specifically, the other four (4) individuals, each of whom were entitled to the

same 5% profit sharing, were paid out more in profit sharing in 2012 than Plaintiff was.




	                                                8	
          Case 1:18-cv-10398-KPF Document 2 Filed 11/08/18 Page 9 of 15
	
	

       57.     Similarly, in 2013 Plaintiff was paid out about $37,000 in profit sharing.

       58.     Upon information and belief, this did not equal the 5% profit sharing he was

entitled to for 2013.

       59.     Specifically, the other four (4) individuals were again paid out more in profit

sharing in 2013 than Plaintiff was.

       60.     None of the other four (4) individuals – David Reynolds, Mike Leiba, Celeste

Jackson, and Steve Boyle – were entitled to more profit sharing than Plaintiff.

       61.     From 2014 through 2017, Plaintiff was not paid any profit sharing, despite

continuing to remain contractually entitled to 5% of the net profits of Defendants “operating

companies.”

       62.     Upon information and belief, 5% of the net profits for Defendants “operating

companies” for 2014, 2015, 2016 and 2017 totales approximately $400,000.

       63.     As such, Plaintiff is owed, pursuant to his written and verbal contractual

agreement, over $400,000 in unpaid profit sharing.

       64.     Plaintiff only recently became aware of the fact that he was underpaid his 5% of

the profit sharing in 2012 and 2013 and that the other four (4) individuals entitled to profit

sharing pursuant to the same agreement were paid out more money.

Defendants Failed to Pay Plaintiff his Deferred Compensation Owed in September 2018.

       65.     Plaintiff and Defendants entered into a valid and binding employment contract on

October 28, 2014, which was for a four-year period, which started on September 1, 2014.

       66.     This contract was an extension of Plaintiff’s prior written employment contracts

with Defendants.




	                                                 9	
         Case 1:18-cv-10398-KPF Document 2 Filed 11/08/18 Page 10 of 15
	
	

        67.      The parties mutually agreed to the terms and conditions of the employment

contract and each party signed the contact before a notary public.

        68.      According to the terms of the contract, it “shall be extended on the same terms

and conditions as herein provided for any additional period of one year unless either party gives

written notice to the other party, thirty days prior to the termination date, that the party does not

wish to extend th[e] Agreement for the additional period.

        69.      As such, the terms and conditions set forth in this employment contract remained

in full force and effect until Plaintiff’s last day of employment with Defendants in October 2018.

        70.      Pursuant to his employment contract’s “Retention Program”, Plaintiff was offered

and accepted a deferred compensation agreement whereby he would be entitled to $25,000 for

each year the agreement was in effect and for each year in which the agreement was renewed.

        71.      As consideration for the $25,000 deferred compensation, Plaintiff agreed to

remain employed by Defendants through September 1st of each year of employment.

        72.      Pursuant to the agreed upon terms of the deferred compensation arrangement, the

deferred compensation vested and became available to Plaintiff on September 1st of each

respective year of employment provided that Plaintiff had not left the employment of Defendants

for any reason other than cause.

        73.      Plaintiff was employed through October 2018.

        74.      To date, Defendants have not paid Plaintiff the deferred compensation that had

vested and become available to Plaintiff as of September 1, 2018.

        75.      Defendants’ failure to pay Plaintiff the $25,000 in deferred compensation is a

breach of his employment agreement and has caused Plaintiff damages in the amount of $25,000

plus interest.




	                                                 10	
         Case 1:18-cv-10398-KPF Document 2 Filed 11/08/18 Page 11 of 15
	
	

        76.     Plaintiff had also already earned the $25,000 in deferred compensation.

        77.     The Defendants had no good faith basis for their failure to pay Plaintiff his

$25,000 earned and non-discretionary retention bonus.

        78.     Plaintiff worked for Defendants through October 2018, and as such he was

employed on and after September 1, 2018; which unequivocally means he had earned, and was

entitled to the $25,000 retention bonus.

        79.     The failure to pay Plaintiff his earned wages resulted in a violation of the NYLL.

                                   FIRST CLAIM FOR RELIEF
                  Breach of Written and Oral Equity and Profit-Sharing Agreement

        80.     Plaintiff hereby repeats and re-alleges each and every one of the above-referenced

allegations as if fully set forth herein.

        81.     Plaintiff entered into an agreement with Defendants through which Defendants

were to award Plaintiff five percent (5%) equity in the Companies and five percent (5%) profit

sharing in the Companies in return for Plaintiff reducing his annual compensation by twenty

percent (20%) until a time in which the Company was in better financial position.

        82.     Plaintiff complied with the agreement in all respects – specifically, he took the

salary reduction for the period of time required by Defendants.

        83.     Defendants breached the agreement from the get-go. First, Defendants breached

the contract by underpaying Plaintiff the five percent (5%) of the net profits that Plaintiff was

entitled to in 2012 and 2013 and failing to pay any net profits to Plaintiff in 2014, 2015, 2016,

and 2017. Second, Defendants breached the contract by refusing to award Plaintiff his vested

equity interest – 2.5% – in the Companies which vested on January 1, 2018 when Plaintiff was

still employed by Defendants.




	                                                11	
            Case 1:18-cv-10398-KPF Document 2 Filed 11/08/18 Page 12 of 15
	
	

        84.     Defendants breaches caused Plaintiff lost profit sharing, which were contemplated

by the parties at the time they entered into the contract, as well as lost ownership interest in the

Companies, which was also contemplated by the parties at the time they entered into to the

contract.

        85.     As a direct and proximate result of Defendants breach(es) of contract, Plaintiff

was damaged in an amount to be determined at trial and should be awarded punitive damages as

well.

                                    SECOND CLAIM FOR RELIEF
                                Breach of Written Employment Agreement

        86.     Plaintiff hereby repeats and re-alleges each and every one of the above-referenced

allegations as if fully set forth herein.

        87.     Plaintiff entered into an employment agreement with Defendants through which

Defendants were to award Plaintiff a $25,000 retention bonus for every year he remained

employed on September 1 of a given year.

        88.     In 2018, Plaintiff complied with the employment agreement such that he is

entitled to his retention bonus – specifically, he remained employed by Defendants beyond

September 1, 2018.

        89.     Defendants breached the employment agreement’s retention bonus provision in

2018 when they failed to pay Plaintiff his $25,000 earned and non-discretionary bonus.

        90.     Defendants breaches caused Plaintiff to lose his 2018 retention bonus, which was

contemplated by the parties at the time they entered into the employment agreement

        91.     As a direct and proximate result of Defendants breach of the employment

agreement, Plaintiff was damaged in the amount of $25,000 and should be awarded punitive

damages as well.



	                                                 12	
          Case 1:18-cv-10398-KPF Document 2 Filed 11/08/18 Page 13 of 15
	
	



                               THIRD CLAIM FOR RELIEF
      Failure to pay wages in violation of Sections 190-198 of the New York Labor Law


        92.      Plaintiff hereby repeats and realleges each and every one of the above-references

allegations as if fully set forth herein

        93.      Plaintiff was an “employee,” and Defendants are an “employer,” pursuant to Section 190

of the New York Labor Law.

        94.      In 2018, Defendants failed to pay Plaintiff his earned, and non-discretionary retention

bonus, which are “wages,” as defined in Section 190 of the New York Labor Law, for work he performed

as an employee of Defendants.

        95.      Defendants had no good faith basis for their failure to pay Plaintiff his earned and non-

discretionary retention bonus of $25,000, which Plaintiff earned by remaining employed by Defendants

through September 1, 2018.

        96.      Plaintiff is entitled to all of his unpaid wages and an additional one-hundred percent

(100%) of the unpaid wages pursuant to New York Labor Law Section 198(1-a).

                                    FOURTH CLAIM FOR RELIEF
                                         Quantum Meruit

        97.      Plaintiff repeats and re-alleges each and every allegation contained in the

preceding paragraphs as if set forth in full herein.

        98.      Plaintiff fully performed his services in good faith to Defendants.

        99.      Defendants accepted the services rendered by Plaintiff.

        100.     Plaintiff worked for Defendants, even during the period of time that his salary was

reduced, in an expectation of reasonable compensation – in the form of equity and profit sharing

– for his services.




	                                                    13	
         Case 1:18-cv-10398-KPF Document 2 Filed 11/08/18 Page 14 of 15
	
	

       101.      A statement of the reasonable value of Plaintiff’s services has been alleged above,

as reasonably modified by the application of market rates for comparable services.


                                  FIFTH CLAIM FOR RELIEF
                                      Unjust Enrichment

       102.      Plaintiff alleges and incorporates by reference the allegations in the preceding

paragraphs.

       103.      Defendants were enriched by the faithful services Plaintiff provided to them for

several years.

       104.      Defendants were enriched at Plaintiff’s expense, because his working life during

this period was devoted full time to the Defendants’ needs and he had no time or opportunity to

engage in other employment.

       105.      It would be against equity and good conscience to permit Defendants to retain all

the benefits of Plaintiff’s services without providing him reasonable compensation, including full

payment of his agreed upon bonuses, profit sharing, and equity in the Companies (a 2.5 % vested

interest stake in the Companies).


                                  SIXTH CLAIM FOR RELIEF
                                     Declaratory Judgment

       106.      Plaintiff alleges and incorporates by reference the allegations in the preceding

paragraphs.

       107.      In the event the Court should determine that the relief requested for any of the

above claims not be available, in whole or in part, Plaintiff respectfully requests that the Court

declare that Plaintiff’s equity rights were violated and that the equity agreement has been

breached and that at the time in which equity distributions are made, Plaintiff will be entitled to

his percentage ownership in the Companies.


	                                                 14	
        Case 1:18-cv-10398-KPF Document 2 Filed 11/08/18 Page 15 of 15
	
	

                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests:

      (i)     An award to Plaintiff for his actual damages in an amount to be determined at

              trial;

      (ii)    An award to Plaintiff of compensatory damages (expectation and consequential)

              in an amount to be determined at trial;

      (iii)   An award of punitive damages to deter future conduct by Defendants, in an

              amount to be determined at trial;

      (iv)    All available equitable remedies, including, but not limited to, specific

              performance;

      (v)     An award to Plaintiff of the costs of this action, including reasonable attorneys’

              fees to the fullest extent permitted by law; and

      (vi)    Such other and further relief as deemed necessary and proper

Dated: November 8, 2018
       New York, New York
                                             Respectfully submitted,




                                             ____________________
                                             Christopher Q. Davis, Esq.
                                             Rachel M. Haskell, Esq.
                                             The Law Office of Christopher Q. Davis
                                             225 Broadway, Suite 1803
                                             New York, NY 10007
                                             646-430-7931 (direct)
                                             646-430-7930 (main)
                                             646-349-2504 (fax)




	                                              15	
